Debtor 1              ___ _______ _____        _________          ___________________________                 _


Debtor 2              _______     ____________          _______________                           _           _
(Spouse, if filing)

                                           :




                               410S1



                                                                                                                          See Bankruptcy Rule 3002.1.




                                                                                                      Must be at least 21 days after date
                                                                                                      of this notice                               _____________



                                                                                                      Principal, interest, and escrow, if any     $____________
                      of any number you use to
                                                                  ____ ____ ____ ____




              No




             No
             Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not




                                                                $ ______________              _                                                 $ ___________     ____




                No
                Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
                (Court approval may be required before the payment change can take effect.)




 Official Form 410S1                                                                                                                                            page 1

              15-15847-jps               Doc          FILED 05/12/20                   ENTERED 05/12/20 12:23:21                            Page 1 of 7
      Debtor 1       _____        _________________________________________________                  Case number   (    ) ______________________
                     First Name           Middle Name         Last Name




 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and telephone number.




        I am the creditor.

        I am the creditor’s authorized agent.




       /s/Donna Ruth Alexander                                                                   05/12/2020

      Signature




 Print: Alexander, Donna Ruth                                                              Vice President Loan Documentation
        First Name                 Middle Name                Last Name



 Company Wells Fargo Bank, N.A.
         _ ____________________ ____________________________________

 Address    MAC N9286-01Y
            ___________________________ _________              ______     ______________
            Number                     Street

            1000 Blue Gentian Road


             Eagan                                   MN      55121-7700
                _______________________________________________         __
              City                                               State         ZIP Code



                     800-274-7025                                                          NoticeOfPaymentChangeInquiries@wellsfargo.com
 Contact phone




Official Form 410S1                                                                                                                                page


        15-15847-jps                   Doc              FILED 05/12/20         ENTERED 05/12/20 12:23:21                        Page 2 of 7
                          UNITED STATES BANKRUPTCY COURT
                                                        Northern District of Ohio


                                                      Chapter 13 No. 1515847
                                                      Judge: JESSICA E. PRICE SMITH

In re:
Richard P. Sambenedetto
                                           Debtor s

                                           CERTIFICATE OF SERVICE
I hereby certify that this Notice, including all attachments, is being served on or before May 13, 2020 via filing with the US
Bankruptcy Court's CM ECF system or by mailing or providing a copy of this document to a vendor for mailing: By U.S. Postal
Service First Class Main Postage Prepaid or FedEx.


Debtor:
                                    Richard P. Sambenedetto
                                    6871 Brandywine Rd

                                    Parma Hts OH 44130




                                    N/A




Debtor’s Attorney:
                                    Charles J. Van Ness

                                    6181 Mayfield Road Suite 104

                                    Mayfield Heights OH 44124




                                   N/A




Trustee:
                                    Lauren A. Helbling
                                    Chapter 13 Trustee
                                    200 Public Square Suite 3860

                                    Cleveland OH 44114-2321

                                                          /s/Donna Ruth Alexander
                                                           Vice President Loan Documentation
                                                           Wells Fargo Bank, N.A.
           15-15847-jps       Doc         FILED 05/12/20           ENTERED 05/12/20 12:23:21              Page 3 of 7
15-15847-jps   Doc   FILED 05/12/20   ENTERED 05/12/20 12:23:21   Page 4 of 7
15-15847-jps   Doc   FILED 05/12/20   ENTERED 05/12/20 12:23:21   Page 5 of 7
15-15847-jps   Doc   FILED 05/12/20   ENTERED 05/12/20 12:23:21   Page 6 of 7
15-15847-jps   Doc   FILED 05/12/20   ENTERED 05/12/20 12:23:21   Page 7 of 7
